

116 S4492 IS: Safe Drugs Act
U.S. Senate
2020-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4492IN THE SENATE OF THE UNITED STATESAugust 6, 2020Mr. Peters introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide the Food and Drug Administration with mandatory recall authority for all drug products.1.Short titleThis Act may be cited as the Safe Drugs Act.2.Providing FDA with mandatory recall authoritySection 569D of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb–8d) is amended—(1)in the heading, by striking controlled substances and inserting drugs;(2)by striking controlled substance each place such term appears and inserting drug; and(3)in subsection (b), by striking controlled substances and inserting drugs. 